Citation Nr: 0009322	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of status-post left knee meniscectomy, evaluated 
as 10 percent disabling from December 5, 1992.




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1967, from November 1970 to November 1974, and from 
September 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
RO that granted a claim of entitlement to service connection 
for left knee meniscectomy and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
effective from the day following the veteran's separation 
from service -December 5, 1992.  The RO also denied service 
connection for a right knee disability.  However, service 
connection for a right knee disability was subsequently 
granted by a November 1995 rating decision.  Consequently, 
the only issue now before the Board is the left knee rating 
issue.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  


REMAND

The RO has evaluated the veteran's service-connected left 
knee disability as 10 percent disabling under the Diagnostic 
Code which rates symptomatic removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  
According to this code, evidence of symptoms due to removal 
of a semilunar cartilage warrants the assignment of a 10 
percent evaluation, but no more.  Id.

The Board, however, notes that the veteran's service-
connected left knee disability may also be evaluated based 
upon limitation of motion of this joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; VAOPGCPREC 9-98 (Aug. 14, 1998).  
Given that the veteran's service-connected left knee is 
ratable under Code 5259 and is otherwise potentially ratable 
on the basis of limitation of motion, consideration must be 
given to whether the veteran experiences any functional loss 
as a result of left knee disability.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998) 
(because limitation of motion is a relevant consideration 
under Diagnostic Code 5259, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered).

In this regard, the Board acknowledges the veteran's 
continued complaints of left knee pain, and recent 
examination findings reflecting complaints of loss of 
functional ability, including restriction in his ability to 
squat.  The Board finds that, given the veteran's recently 
made argument that he experiences pain in his left knee, and 
that he experiences a greater functional loss upon prolonged 
use of his left knee, which in turn affects his employment, 
further evidentiary development is required.  This is so 
because the available medical evidence does not contain 
information relating to application of 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

A VA examination was conducted in August 1998; however, it 
does not appear that the examiner undertook a DeLuca-type 
assessment, at least in terms expressed as additional loss of 
motion.  In other words, the full extent of left knee 
impairment, especially with repeated or prolonged use, is not 
clear.  Another examination is necessary to provide specific 
information regarding any functional loss that the veteran 
may experience as a result of any left knee pain or flare-up, 
expressed in terms of loss of motion beyond any loss shown on 
clinical evaluation.  See DeLuca, 8 Vet. App. at 206 
(examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups").  Therefore, a remand is 
required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his left 
knee that has not already been made part 
of the record, including treatment 
reports from the private orthopedic 
specialist identified at the August 1998 
VA examination.  The RO should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The examiner should make all findings 
necessary to determine the current 
severity of the service-connected left 
knee debility.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
The examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether the 
left knee exhibits weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  If the veteran is examined at a 
point of maximum debility, this should be 
noted.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's complaints.  The rationale for 
the examiner's opinions should be set 
forth in detail.

3.  Following completion of the 
foregoing, the RO should review the 
evidence.  (Consideration should be given 
to all potentially applicable rating 
criteria and the principles enunciated in 
VAOPGCPREC 9-98.)  The RO should re-
adjudicate the claim and consider whether 
separate ratings are warranted or whether 
any "staged" rating is appropriate.  
Fenderson, 12 Vet. App. at 119.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for the examination, the SSOC should 
include reference to the provisions of 
38 C.F.R. § 3.655 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


